DETAILED ACTION
This Non-Final Office Action is in response to the request for continued examination filed on 02/23/2022.  	Claims 1-2, 4-9, 11-15 and 17-21 are being considered on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
Response to Arguments
3.	Applicant's arguments filed 02/23/2022 have been fully considered but they are moot in consideration of the newly cited reference below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1-2, 8-9, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2012/0265984 A1 to Ramanujan, (hereinafter, “Ramanujan”) in view of US Pub. No. US 2019/0058709 A1 to Kempf, (hereinafter, “Kempf”).

As per claims 1, 8 and 15, Ramanujan teaches an apparatus of a Border Gateway Protocol (BGP) network, a method and one or more computer-readable non-transitory storage media embodying software that is operable, respectively, the apparatus comprising: 
one or more processors (Ramanujan, para. [0083] “packet 30 incorporates routing scalability properties of the IPv6 addressing architecture, such as efficient route aggregation for a network with billions of network elements. Packet 30 may also enable the leveraging of existing high-speed packet processing technologies, such as network processors and ASICs, optimized for handling IPv6 headers at multi-gigabit per second line speeds, thereby enabling performance scalability of the fast path of the data plane.”); 
one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions operable when executed by the one or more processors to cause the one or more processors to perform operations comprising: 
accessing an attestation token for the apparatus (Ramanujan, para. [0024] “the network further comprises a crypto -token, comprising a unique certificate indicative of an authenticity of the source node and a user identification unique to a user of the source node.” And para. [0091] “The binding of user identification 66 along with the attributes of the user to the network interface name may be accomplished through the use of a crypto -token. Each network interface of nodes 12, 14, 16, 18, 20 may be configured to support a physical communication port, such as a USB slot or RJ-45 port, into which a crypto -token can be inserted.”), wherein:
(Ramanujan, para. [0073] discloses encoding the attributes of the user for use by the network admission control function. In para. [0091] a crypto –token is used to bind user identification and attributes and para. [0097] discloses a packet to carry the credentials of source node and contain the Internet-based encryption signature of the node in an authentication extension header. In para. [0121] discloses encryption of the crypto –token which includes a unique certificate indicative of an authenticity of source node and user number. Furthermore, para. [0110] discloses implementing network routing protocols such as BGP.); and 
sending the BGP signaling message with the encoded attestation token to a second apparatus of the BGP network (Ramanujan, para. [0078] “a flow admission control protocol controls is a network layer which provides the signaling protocol for admission to network 10. A two-packet handshake protocol builds upon the compact self-attesting credentials mechanism as described above to enable source node 12 to present its cryptographically -signed credentials to destination node 14. Destination node 14, upon verification and examination of the credentials, is configured to respond with a cryptographically -signed admit or reject packet 30 directed to source node 12. In a further embodiment, a trusted network interface at source node 12 generates and processes the signaling messages associated with the flow admission control protocol and filters out packet flow originating from an application on source node 12 that has not been accepted by destination node 14.” And para. [0120] “FIG. 10 is a flowchart for attributing a source of a packet 30 in network 10. A signature is generated (1000) for source node 12 using a private key. Packet 30 is generated (1002) with the signature and source address 52. Packet 30 is authenticated (1004) based on the signature and source address 52. Packet 30 is then transmitted (1006) based on the authentication.”).
Ramanujan teaches all the limitations of claims 1, 8 and 15 above, however fails to explicitly teach but Kempf teaches:
 (Kempf, para. [0135] “Embodiments of a TMS architecture may involve distributed routing, centralized routing, or a combination thereof. The distributed approach distributes responsibility for generating the reachability and forwarding information across the NEs; in other words, the process of neighbor discovery and topology discovery is distributed. For example, where the network device is a traditional router, the control communication and configuration module(s) of the ND control plane typically include a reachability and forwarding information module to implement one or more routing protocols (e.g., an exterior gateway protocol such as Border Gateway Protocol (BGP)”)
a crypto-processor; and the attestation token is generated by the crypto-processor; and the attestation token indicates whether or not the apparatus is in a known safe state (Kempf, para. [0087] “A tenant management contract may combine Service with other types, as may be exemplified by a pseudocode portion provided below. As illustrated, the pseudocode portion provides a definition for the BasicLogin contract type, a type that gives the tenant authorization to log into the data center using a remote shell in an example implementation of the present invention. The BasicLogin contract may be provided with two state variables—one each for recording disk and network quota, and an additional state variable containing the authorization token. The BasicLogin( ) constructor sets the disk and network quota, calls the Service( ) constructor to fill in the tenant information, and then records the types it supports for typesafe upcast (indiation of known safe-state). The Service contract type method authorize( ) is implemented by returning the authorization token, because the BasicLogin contract requires a user to login before being authorized. The revoke( )method in contrast calls the logout( ) method to remove the tenant authorization. The Service charge( )method charges for login time. Charges for monthly disk quota may be handled separately. The login( )method checks if the user name and hashed password provided as parameters match the user name and password on the contract, and, if so, generates an authorization token. The logout( ) method returns any remaining credit to the external credit provider and invalidates the authorization token.”); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kempf’s tenant management into Ramanujan’s privacy preserving source attribution, with a motivation for trusted routing between communication network systems, e.g. boarder gateway protocols (BGPs) (Kempf, para. [0134]-[0135]).
As per claims 2 and 9, the combination of Ramanujan and Kempf teaches the apparatus of Claim 1 and the method of claim 8, respectively, wherein the apparatus of the BGP network comprises a router (Ramanujan, para. [0081] “packet 30 may be further configured to carry a routing direction vector that would enable network routers to determine how to forward packet 30 in a manner that scales with the speed and size of the network.” And para. [0082] “This network entity may be either a network user, such as a user of a network-attached computer with the network interface, or an owner, such as the owner of the router containing the network interface.”).

As per claim 21, the combination of Ramanujan and Kempf teaches the apparatus of Claim 1, wherein the attestation token further indicates whether or not valid binary processes are running on the apparatus (Kempf, para. [0090] “FIG. 8 depicts an example message flow diagram 800 with respect to service/resource authorization at a data center according to an embodiment of the present invention. By way of illustration, the message flow diagram 800 exemplifies a function call flow showing how a tenant is authorized by a tenant management system at data center 804 for service consumption, which may involve a service that is authorized and charged through a BasicLogin contract defined in example pseudocode portions set forth above. Consistent with the TMS architecture set forth in FIG. 2, a plurality of nodes comprising a TPEM 806 serving a tenant via a remote shell 802, a shell server 810, and TPDMs 808-1 to 808-K comprise the tenant management system of the data center 804. Skilled artisans will recognize that any remote user interface service such as a web browser running SSL can be utilized for facilitating login and launching of a service request process. One example service is a remote secure shell, although other remote user interface services may be employed in additional or alternative embodiments. Similar to the tenant processes set forth previously, the tenant's name and password, hashed on entry, may be input at the remote shell 802 (e.g., at the tenant's equipment to facilitate a suitable secure connection), which connects to TPEM 806 on a serving leaf server.”).

5.	Claims 4-7, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujan in view of Kempf, as disclosed above, in further view of US Pub. No. US 2017/0353430 A1 to Holtmanns, (hereinafter, “Holtmanns”).

As per claims 4, 11 and 17, the combination of Ramanujan and Kempf teach the apparatus of Claim 1, the method of claim 8 and the one or more computer-readable non-transitory storage media of Claim 15, respectively, however fail to explicitly teach but Holtmanns teaches: wherein the BGP signaling message comprises a BGP keepalive message (Holtmans, para. [0118] “BGP systems exchange keep alive messages to determine whether a link or host has failed or is no longer available. Keep alive messages are exchanged often enough so that the hold timer does not expire.” And para. [0119] “these messages are hashed (integrity protected) and signed and optionally include a timestamp to avoid replay attacks, i.e. somebody breaks the peer and sends keep alive messages so that other nodes will still trust this peer.”).
(Holtmanns, para. [0001]).

As per claims 5, 12 and 18, the combination of Ramanujan, Kempf and Holtmanns teaches the apparatus of Claim 4, the method of claim 8 and the one or more computer-readable non-transitory storage media of Claim 15, respectively, wherein encoding the attestation token in the BGP signaling message comprises appending the attestation token to the BGP keepalive message after a type field of the BGP keepalive message (Holtmanns, para. [0045] “the update message and the keep alive message may be integrity protected and signed, or individual fields of the respective message and the integrity protected message may be signed.”  And para. [0077] “FIG. 3, in addition to a fixed-size BGP header, a BGP Open Message contains the following fields: [0078] BGP protocol Version (currently v4) [0079] Local AS number (logical system name) [0080] Hold time (proposed hold time value, needed for keep-alive purposes) [0081] BGP identifier (IP address of the logical BGP system) [0082] In this field also router Id statements can be added under the routing options. The IP address of the first interface found is the default address. [0083] Optional Parameter field length and parameter. [0084] According to the implementation example of the invention, the optional parameter field illustrated in FIG. 3 is used to provide AS security information. That is, the Open message is hashed and signed e.g. using CMS (cryptographic message syntax), and a certificate is attached to the optional parameter field.” And para. [0097] “For example, the whole AS_Path attribute is signed (or the hash thereof is signed) or that all attributes (or the hash thereof) is signed with the key belonging to the AS sending this information. The AS_Path may also contain information on the trustworthiness of each hop, i.e. a signature of that part of the table. Example: [0098] IP of AS_1 [0099] IP of AS_2 [0100] IP of AS_3 [0101] IP of AS_4 [0102] Signature on whole by AS_1; this is mandatory, but can also be done on message level. However, then the information is not reusable for forwarding. [0103] Signature of AS_3 on AS_3 and AS_4 with info which fields are signed.”).

As per claims 6, 13 and 19, the combination of Ramanujan and Kempf teach the apparatus of Claim 1, the method of claim 8 and the one or more computer-readable non-transitory storage media of Claim 15, respectively, however fail to explicitly teach but Holtmanns teaches: wherein the BGP signaling message comprises a BGP update message (Holtmanns, para. [0037] “the apparatus of the communication network system receives an update message from the other communication network system, which transfers information on reachability between communication network systems, the update message including first path information (e.g. in a path attribute ORIGIN) from the other communication network system”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holtmanns’s trusted routing between communication network systems into Kempf’s tenant management and Ramanujan’s privacy preserving source attribution, with a motivation for trusted routing between communication network systems, e.g. boarder gateway protocols (BGPs) (Holtmanns, para. [0001]).
As per claims 7, 14 and 20, the combination of Ramanujan, Kempf and Holtmanns teaches the apparatus of Claim 6, the method of claim 13 and the one or more computer-readable non-transitory storage media of Claim 19, respectively, wherein encoding the attestation token in the BGP signaling message comprises appending the attestation token to the BGP update message in an attribute field of the BGP update message (Holtmanns, para. [0045] “the update message and the keep alive message may be integrity protected and signed, or individual fields of the respective message and the integrity protected message may be signed.”  And para. [0077] “FIG. 3, in addition to a fixed-size BGP header, a BGP Open Message contains the following fields: [0078] BGP protocol Version (currently v4) [0079] Local AS number (logical system name) [0080] Hold time (proposed hold time value, needed for keep-alive purposes) [0081] BGP identifier (IP address of the logical BGP system) [0082] In this field also router Id statements can be added under the routing options. The IP address of the first interface found is the default address. [0083] Optional Parameter field length and parameter. [0084] According to the implementation example of the invention, the optional parameter field illustrated in FIG. 3 is used to provide AS security information. That is, the Open message is hashed and signed e.g. using CMS (cryptographic message syntax), and a certificate is attached to the optional parameter field.” And para. [0097] “For example, the whole AS_Path attribute is signed (or the hash thereof is signed) or that all attributes (or the hash thereof) is signed with the key belonging to the AS sending this information. The AS_Path may also contain information on the trustworthiness of each hop, i.e. a signature of that part of the table. Example: [0098] IP of AS_1 [0099] IP of AS_2 [0100] IP of AS_3 [0101] IP of AS_4 [0102] Signature on whole by AS_1; this is mandatory, but can also be done on message level. However, then the information is not reusable for forwarding. [0103] Signature of AS_3 on AS_3 and AS_4 with info which fields are signed.”).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9455992 B2 - Trusted hardware component for distributed systems.
US 20160080502 A1 – Secure key exchange over unsecured network.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZOHA PIYADEHGHIBI TAFAGHODI/               Examiner, Art Unit 2437      

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437